 Case 5:20-cv-05065-PKH Document 35                   Filed 10/20/20 Page 1 of 2 PageID #: 95




                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                FAYETTEVILLE DIVISION

MICHAEL TODD BAILEY                                                                     PLAINTIFF

v.                                     Civil No. 5:20-cv-05065

NURSE SIDNEY SIMMONS;
NURSE JON BECKAM;
NURSE CHUCK DUMINOVER;
and NURSE JOLANA WILSON                                                            DEFENDANTS

                                    OPINION AND ORDER

       This is a civil rights action filed by the Plaintiff pursuant to 42 U.S.C. § 1983. Plaintiff

proceeds pro se and in forma pauperis. Plaintiff was incarcerated in the Washington County

Detention Center when he filed this case. Plaintiff is no longer incarcerated.

       On August 17, 2020, Plaintiff filed a change of address notice indicating he had been

released from custody. (ECF No. 29). That same day, the Court entered an Order (ECF No. 30),

directing Plaintiff to pay the $350.00 filing fee and the $50 administrative fee or resubmit an in

forma pauperis (“IFP”) application which reflected his free-world financial status by no later than

September 4, 2020. Plaintiff was advised his failure to do so would result in dismissal of this case.

Plaintiff did not pay the filing fee or submit an IFP application.

       On September 29, 2020, a Show Cause Order (ECF No. 33) was entered. Plaintiff was

given until October 13, 2020, to show cause why he failed to comply with the Court’s Order

directing him to pay the filing fee or file an updated IFP application. Plaintiff was advised that

failure to show cause by October 13, 2020, would result in the dismissal of this case without

prejudice.

       Plaintiff has not responded to the Show Cause Order or sought an extension of time to do

so. No mail has been returned as undeliverable.


                                                  1
 Case 5:20-cv-05065-PKH Document 35                  Filed 10/20/20 Page 2 of 2 PageID #: 96




       The Federal Rules of Civil Procedure specifically contemplate dismissal of a case on the

ground that the plaintiff failed to prosecute or failed to comply with an order of the court. Fed. R.

Civ. P. 41(b); Line v. Wabash R.R. Co., 370 U.S. 626, 630-31 (1962) (stating that the district court

possesses the power to dismiss sua sponte under Rule 41(b)). Pursuant to Rule 41(b), a district

court has the power to dismiss an action based on “the plaintiff’s failure to comply with any court

order.” Brown v. Frey, 806 F.2d 801, 803-04 (8th Cir. 1986) (emphasis added). Additionally,

Rule 5.5(c)(2) of the Local Rules for the Eastern and Western Districts of Arkansas requires parties

appearing pro se to monitor the case, and to prosecute or defend the action diligently.

       Therefore, pursuant to Rule 41(b), Plaintiff’s Complaint should be and hereby is

DISMISSED WITHOUT PREJUDICE based on Plaintiff’s failure to prosecute this case, his

failure to obey the orders of the Court, and his failure to comply with Local Rule 5.5(c)(2). Fed.

R. Civ. P. 41(b).

        IT IS SO ORDERED this 20th day of October 2020.



                                              /s/P.K. Holmes,III
                                              P. K. HOLMES, III
                                              U.S. DISTRICT JUDGE




                                                 2
